DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a communication module” in line 11. The limitation is vague as it is unclear if this is the same or different limitation as “a communication module” in claim 1, line 8. To overcome the rejection, the recited limitation should read “the communication module”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-11, 14-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. US2016/0089117) in the view of Zhao et al. (US Pub No. US20140031659).

Regarding claim 1, Kim teaches An internal bleeding assessment system, comprising: a sensing module (Figure 1, element 110, see paragraph 0045), including: an ultrasound module (Figure 1, element 110, see paragraph 0045), including: an emitter configured to emit ultrasound energy into tissues of a patient (Figure 1, see paragraph 0047); a sensor configured to receive ultrasound energy reflected from the tissues and generate a reflected energy signal indicative of the received ultrasound energy (Figure 1, see paragraphs 0047 and 0049); and a communication module configured to transmit the reflected energy signal (See figure 1, the communication between elements 110 and 120); and a processing module (Figure 1, element 120, see paragraph 0050), including: a communication module configured to receive the reflected energy signal from the sensing module (See figure 1, the communication between elements 110 and 120); and a signal processing module configured to generate one or more voxels from the reflected energy signal and compare a value of each of the voxels to a threshold value, the threshold value being indicative of a presence of blood within a voxel, and to quantify the voxels that indicate presence of blood.
However, Kim fails to explicitly teach signal processing module configured to generate one or more voxels from the reflected energy signal and compare a value of each of the voxels 
Zhao, in the same field of endeavor in the subject of image processing teaches signal processing module configured to generate one or more voxels from the reflected energy signal and compare a value of each of the voxels to a threshold value (see paragraphs 0056-0061), the threshold value being indicative of a presence of blood within a voxel, and to quantify the voxels that indicate presence of blood (see paragraphs 0056-0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Zhao to provide signal processing module configured to generate one or more voxels from the reflected energy signal and compare a value of each of the voxels to a threshold value, the threshold value being indicative of a presence of blood within a voxel, and to quantify the voxels that indicate presence of blood. Doing so would enable the system to analyze the acquired data at a voxel scale which will result in detecting internal bleeding in a more precise and accurate manner.   

Regarding claim 2, Kim teaches the system of claim 1, wherein the emitter and the sensor are an ultrasound transducer (see paragraph 0047).

Regarding claim 3, Kim teaches the system of claim 1, wherein the ultrasound module includes multiple emitters configured to emit ultrasound energy into the tissues of the patient and multiple sensors configured to receive the ultrasound energy reflected from the tissues and 

Regarding claim 4, Kim teaches The system of claim 3, wherein the multiple emitters and the multiple sensors are respective ultrasound transducers (Figures 4A and 4B, see paragraph 0086).

Regarding claim 5, Kim teaches The system of claim 4, wherein the multiple ultrasound transducers are arranged in an array (see paragraph 0077).

Regarding claim 6, Kim teaches The system of claim 1, wherein the sensing module further includes a pulser electrically coupled to the emitter and configured to supply energy to the emitter to emit the ultrasound energy at a power level (Figure 1, element 116, see paragraph 0048).

Regarding claim 7, Kim teaches The system of claim 1, wherein the sensing module further includes a pulser electrically coupled to the emitter and configured to supply energy to the emitter to repeatedly emit the ultrasound energy (Figure 1, see paragraph 0048).

Regarding claim 8, Kim teaches The system of claim 7, wherein the pulser is configured to supply energy to the emitter to emit the ultrasound energy at varying power levels (see paragraphs 0048 and 0062). 

Regarding claim 9, Kim teaches The system of claim 1, wherein the sensing module further includes a preamp electrically coupled to the sensor, the preamp configured to amplify the reflected energy signal before the communication module of the sensing module receives the reflected energy signal (see Figure 1, element 112, see paragraph 0049).

Regarding claim 10, Kim teaches The system of claim 9, wherein the sensing module further includes an analog-to- digital (ADC) converter having a sampling rate (Figure 1, element 113, see paragraph 0049), the ADC configured to digitize the reflected energy signal after the reflected energy signal is amplified by the preamp and before the communication module of the sensing module receives the reflected energy signal (Figure 1, element 113, see paragraph 0049).

Regarding claim 11, Kim teaches The system of claim 1, further including an output indicator that is configured to output an indicator of the presence of blood (see paragraphs 0053-0054).

Regarding claim 14, Kim teaches The system of claim 1, wherein the processing module further includes a control module configured to control one or both of the ultrasound module or the communication module of the sensing module (see paragraph 0064).

Regarding claim 15, Kim teaches The system of claim 14, wherein the control module is configured to control a characteristic of the emitted ultrasound energy or a characteristic of the manner in which the sensor is configured to generate the reflected energy signal (see paragraph 0067).

Regarding claim 19, Kim teaches the system of claim 1, however, Kim failed to explicitly teach wherein the processing module includes an output module configured to output an alarm when the quantified voxels exceed a quantified voxel threshold or a ratio of the quantified voxels to a total number of voxels. Instead Kim is directed toward using an image processor with a display to output an ultrasound image.
Zhao, in the same field of endeavor in the subject of image processing teaches processing module includes an output module configured to output an alarm when the quantified voxels exceed a quantified voxel threshold or a ratio of the quantified voxels to a total number of voxels (see paragraphs 0014, 0040, 0062, and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Zhao to provide a processing module includes an output module configured to output an alarm when the quantified voxels exceed a quantified voxel threshold or a ratio of the quantified voxels to a total number of voxels. Doing so would enable the system to notify the surgeon or the user of the presence of any internal bleeding, which will help the surgeon to treat and stop the bleeding. 

Regarding claim 20, Kim teaches The system of claim 1, wherein the processing module further includes an output module configured to output one or more of (see paragraphs 0053-0054): a volume of voxels that are indicative of presence of blood within a voxel, a ratio of a volume of voxels that are indicative of the presence of blood within the voxel to a total interrogated volume, or 26130424.013703a volume indicative of the presence of blood.
However, Kim failed to explicitly teach a volume of voxels that are indicative of presence of blood within a voxel, a ratio of a volume of voxels that are indicative of the presence of blood within the voxel to a total interrogated volume, or 26130424.013703a volume indicative of the presence of blood.
Zhao, in the same field of endeavor in the subject of image processing teaches a volume of voxels that are indicative of presence of blood within a voxel, a ratio of a volume of voxels that are indicative of the presence of blood within the voxel to a total interrogated volume, or 26130424.013703a volume indicative of the presence of blood (see paragraphs 0037 and 0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Zhao to provide a volume of voxels that are indicative of presence of blood within a voxel, a ratio of a volume of voxels that are indicative of the presence of blood within the voxel to a total interrogated volume, or 26130424.013703a volume indicative of the presence of blood. Doing so would enable the surgeon or the user to visualize and identify the area with the bleeding, which will help the surgeon or the user to accurately treat and stop the bleeding in the detected area.

Regarding claim 21, Kim teaches The system of claim 20, however, Kim fails to explicitly teach wherein the output module is further configured to output a change in a rate of change or a volume of the quantity, ratio or volume of the voxels that are below the threshold value indicative of the presence of blood within the voxel.
Zhao, in the same field of endeavor in the subject of image processing teaches the output module is further configured to output a change in a rate of change or a volume of the quantity, ratio or volume of the voxels that are below the threshold value indicative of the presence of blood within the voxel (see paragraphs 0041 and 0099).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Zhao to provide an output module is further configured to output a change in a rate of change or a volume of the quantity, ratio or volume of the voxels that are below the threshold value indicative of the presence of blood within the voxel. Doing so would enable the surgeon or the user to visualize and identify the area with the bleeding and if the bleeding is increasing, which will help the surgeon or the user to accurately treat and stop the bleeding in the detected area.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. US2016/0089117) in the view of Bar-Zion et al. (US Pub No. US20170105700).

Regarding claim 12, Kim teaches The system of claim 1, however, Kim fails to explicitly teach wherein the sensing module is a patch that is structured to be affixed to a patient. Instead Kim is directed toward using a probe as a sensing module.
Bar-Zion, in the same field of endeavor in the subject of ultrasonic monitoring teaches the sensing module is a patch that is structured to be affixed to a patient (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Bar-Zion to provide the sensing module is a patch that is structured to be affixed to a patient. Doing so would help in securing the transducers by adhering it to the patient’s skin, which will help the ultrasonic waves to pass efficiently between the transducers elements and the skin.

Regarding claim 13, Kim teaches The system of claim 12, however, Kim fails to explicitly teach that the patch is disposable.
Bar-Zion, in the same field of endeavor in the subject of ultrasonic monitoring teaches the patch is disposable.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Bar-Zion to provide a disposable patch. Doing so avoid the need of reusing a patch which might be contaminated and might have lost its sticking properties.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. US2016/0089117) in the view of Bell et al. (US Patent No. US9893538).

Regarding claim 16, Kim teaches The system of claim 14, however, Kim fails to explicitly teach wherein the control module is configured to control a characteristic of the manner in which the communication module of the sensing module is configured to transmit the reflected energy signal. 
Bell, in the same field of endeavor in the subject of ultrasound object detection assessment teaches the control module is configured to control a characteristic of the manner in which the communication module of the sensing module is configured to transmit the reflected energy signal (see column 28, lines 10-44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Bell to provide a control module is configured to control a characteristic of the manner in which the communication module of the sensing module is configured to transmit the reflected energy signal. Doing so would allow the processor to generate 3D ultrasound data in real time.

Regarding claim 17, Kim teaches the system of claim 1, however, Kim fails to explicitly teach wherein the communication module of the sensing module is configured to continuously transmit the reflected energy signal to the processing module. 
Bell, in the same field of endeavor in the subject of ultrasound object detection assessment teaches the communication module of the sensing module is configured to continuously transmit the reflected energy signal to the processing module (see column 28, lines 10-44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Bell to provide a communication module of the sensing module is configured to continuously transmit the reflected energy signal to the processing module. Doing so would allow the processor to accurately generate 3D ultrasound data in real time.

Regarding claim 18, Kim teaches the system of claim 1, however, Kim fails to explicitly teach wherein the communication module of the sensing module is configured to intermittently transmit the reflected energy signal to the processing module.
Bell, in the same field of endeavor in the subject of ultrasound object detection assessment teaches the communication module of the sensing module is configured to intermittently transmit the reflected energy signal to the processing module.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Bell to provide a communication module of the sensing module is configured to intermittently transmit the reflected energy signal to the processing module. Doing so would allow the processor to accurately process the first received data before the reception of the second set of data. Also, it would avoid any interference that may occur during continuous transmission.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US publication: 
US publication: US20170172545, to Lee, methods and apparatus for displaying ultrasound images.
US publication: US20150201907, to Stergiopoulos, computer aided diagnosis for detecting abnormal bleeding with 3D ultrasound imaging.
US publication: US20100160781, to Carter, Doppler and image guided device for negative feedback phased array HIFU treatment of vascular lesions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/            Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793